NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DANIEL A. ROCHA,                          )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4830
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Thomas W. Krug, Judge.

Daniel A. Rocha, pro se.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SALARIO, JJ., Concur.